
	
		II
		Calendar No. 637
		110th CONGRESS
		2d Session
		S. 128
		[Report No. 110–285]
		IN THE SENATE OF THE UNITED STATES
		
			January 4, 2007
			Mr. Allard (for himself
			 and Mr. Salazar) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			April 10, 2008
			Reported by Mr.
			 Bingaman, with an amendment and an amendment to the
			 title
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend the Cache La Poudre River Corridor Act to
		  designate a new management entity, make certain technical and conforming
		  amendments, enhance private property protections, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Cache la Poudre River National
			 Heritage Area Technical Amendments Act of 2007.
		2.Cache la poudre
			 river national heritage area
			(a)PurposeSection
			 101 of the Cache La Poudre River Corridor Act (16 U.S.C. 461 note; Public Law
			 104–323) is amended—
				(1)by striking
			 Cache La Poudre Corridor and inserting Cache la Poudre
			 River National Heritage Area;
				(2)by striking
			 Cache La Poudre River Basin and inserting Cache la Poudre
			 River Basin; and
				(3)by striking
			 the Corridor and inserting the Heritage
			 Area.
				(b)DefinitionsSection
			 102 of the Cache La Poudre River Corridor Act (16 U.S.C. 461 note; Public Law
			 104–323) is amended—
				(1)by striking
			 paragraph (1) and inserting the following:
					
						(1)AllianceThe
				term Alliance means the Poudre Heritage Alliance, a nonprofit
				corporation incorporated in the State of
				Colorado.
						;
				(2)by striking
			 paragraphs (2) and (3) and inserting the following:
					
						(2)GovernorThe
				term Governor means the Governor of the State of
				Colorado.
						(3)Heritage
				areaThe term Heritage Area means the Cache la
				Poudre River National Heritage Area established by section
				103(a).
						;
				
				(3)by striking
			 paragraph (4) and inserting the following:
					
						(4)PlanThe
				term Plan means the Cache la Poudre River National Heritage Area
				management plan prepared by the Alliance under section
				105.
						;
				and
				(4)in paragraph (5),
			 by striking Corridor and inserting Heritage
			 Area.
				(c)Establishment
			 and boundaries; landowner withdrawal authoritySection 103 of the
			 Cache La Poudre River Corridor Act (16 U.S.C. 461 note; Public Law 104–323) is
			 amended—
				(1)in subsection (a),
			 by striking Cache La Poudre Corridor and inserting Cache
			 la Poudre River National Heritage Area;
				(2)in subsection
			 (b)—
					(A)by striking
			 the boundaries of the Corridor and inserting the
			 boundaries of the Heritage Area;
					(B)by striking
			 Cache La Poudre River each place it appears and inserting
			 Cache la Poudre River; and
					(C)by striking
			 and generally depicted and all that follows through the period
			 at the end of the matter following paragraph (19) and inserting as
			 generally depicted on the map entitled Cache la Poudre River National
			 Heritage Area, numbered 960/80,003, and dated April, 2004.;
			 and
					(3)by adding at the
			 end the following:
					
						(d)Management
				entityThe Alliance shall be the management entity for the
				Heritage Area.
						(e)Landowner
				withdrawalOn submission to the Alliance of a written request by
				an owner of private property included within the boundary of the Heritage Area,
				the private property shall be removed from the Heritage
				Area.
						.
				3.Poudre heritage
			 allianceSection 104 of the
			 Cache La Poudre River Corridor Act (16 U.S.C. 461 note; Public Law 104–323) is
			 amended to read as follows:
			
				104.Authorities and
				duties of the alliance
					(a)Duties of the
				allianceTo further the purposes of the Heritage Area, the
				Alliance shall—
						(1)prepare, obtain
				approval for, implement, and support the Plan in accordance with section
				105;
						(2)administer the
				Heritage Area;
						(3)conduct meetings
				regarding the development and implementation of the Plan at least quarterly
				that are open to the public;
						(4)for any fiscal
				year in which the Alliance receives Federal funds under this Act—
							(A)submit to the
				Secretary an annual report that describes the accomplishments, expenses, and
				income of the Alliance, including grants provided to any other entities during
				the fiscal year; and
							(B)(i)make available for
				audit all information relating to the expenditure of the Federal funds and any
				matching funds; and
								(ii)in any agreement
				authorizing expenditures of Federal funds by other organizations, require that
				the receiving organizations make available for audit all records and other
				information relating to the expenditure of the Federal funds;
								(5)encourage by
				appropriate means economic viability that is consistent with the purposes of
				the Heritage Area; and
						(6)carry out other
				duties of the Alliance as required under this Act.
						(b)AuthoritiesThe
				Alliance may, for the purposes of preparing and implementing the Plan, use
				Federal funds made available under this Act to—
						(1)make grants to the
				State of Colorado, political subdivisions of the State, nonprofit
				organizations, and other persons;
						(2)enter into
				cooperative agreements with, or provide technical assistance to, the State of
				Colorado, political subdivisions of the State, nonprofit organizations, and
				other interested persons;
						(3)hire and
				compensate staff, including individuals with expertise in cultural, historic,
				and natural resources protection and heritage programming;
						(4)obtain money or
				services from any source, including money or services that are provided under
				any other Federal law or program;
						(5)contract for goods
				or services; and
						(6)support activities
				that—
							(A)further the
				purposes of the Heritage Area; and
							(B)are consistent
				with the approved Plan.
							(c)Acquisition of
				land and real property
						(1)Acquisition of
				real property
							(A)Prohibition on
				use of federal fundsThe Alliance shall not use Federal funds
				received under this Act to acquire real property.
							(B)Other
				fundsNotwithstanding subparagraph (A), the Alliance may acquire
				real property using any other source of funding, including other Federal
				funding.
							(2)Acquisition of
				land from willing sellersNo land or interest in land may be
				acquired by the Secretary or the Alliance under this Act without the consent of
				the owner of the land or
				interest.
						.
		4.Cache la poudre
			 river national heritage area management plan
			(a)In
			 generalThe Cache La Poudre
			 River Corridor Act (16 U.S.C. 461 note; Public Law 104–323) is amended by
			 striking sections 105 through 109 and inserting the following:
				
					105.Cache la poudre
				river national heritage area management plan
						(a)RequirementsThe
				Alliance shall prepare and submit to the Secretary for approval a management
				plan for the Heritage Area that—
							(1)describes
				comprehensive policies, goals, strategies, and recommendations for—
								(A)telling the story
				of the heritage of the Heritage Area; and
								(B)encouraging
				long-term resource protection, enhancement, interpretation, funding,
				management, and development of the Heritage Area;
								(2)includes a
				description of actions and commitments that State and local governments,
				private organizations, and citizens in the Heritage Area will take to protect,
				enhance, and interpret the cultural, historic, natural, and scenic resources of
				the Heritage Area;
							(3)specifies existing
				and potential sources of funding or economic development strategies to protect,
				enhance, interpret, fund, manage, and develop the Heritage Area;
							(4)includes an
				inventory of the cultural, educational, historical, natural, recreational, and
				scenic resources of the Heritage Area and associated sites relating to the
				stories and themes of the region that should be protected, enhanced, managed or
				developed;
							(5)recommends
				policies and strategies for resource management, including the development of
				intergovernmental and interagency agreements to protect the cultural,
				educational, historic, natural, recreational, and scenic resources of the
				Heritage Area;
							(6)describes a
				program of implementation for the Plan, including—
								(A)performance
				goals;
								(B)plans for resource
				protection, enhancement, and interpretation; and
								(C)specific
				commitments for implementation that have been made by the Alliance or any
				government, organization, business, or individual in the Heritage Area;
								(7)includes an
				analysis of, and recommendations for, ways in which Federal, State, and local
				programs may best be coordinated to further the purposes of this Act, including
				an analysis of the role of the National Park Service and other Federal agencies
				associated with the Heritage Area; and
							(8)includes a
				business plan that—
								(A)describes the
				role, operation, financing, and functions of—
									(i)the Alliance;
				and
									(ii)each of the major
				activities included in the Plan; and
									(B)provides adequate
				assurances that the Alliance has the partnerships and financial and other
				resources necessary to implement the Plan.
								(b)Termination of
				fundingIf the Plan is not submitted to the Secretary in
				accordance with this section, the Secretary shall not provide to the Alliance
				any additional financial assistance under this Act until the Plan is submitted
				to and approved by the Secretary under this section.
						(c)Approval of
				plan
							(1)ReviewNot
				later than 180 days after the date of receipt of the management plan under
				subsection (a), the Secretary, in consultation with the Governor, shall review
				and approve or disapprove the Plan.
							(2)CriteriaIn
				determining whether to approve the Plan, the Secretary shall consider
				whether—
								(A)the Alliance is
				representing the diverse interests of the Heritage Area, including—
									(i)governments;
									(ii)natural and
				historic resource protection organizations;
									(iii)educational
				institutions;
									(iv)businesses;
									(v)recreational
				organizations;
									(vi)community
				residents; and
									(vii)private property
				owners;
									(B)the Alliance
				provided adequate opportunity, workshops, and hearings for public and
				governmental involvement in the preparation of the Plan;
								(C)the Alliance
				includes provisions for at least semiannual public meetings to ensure adequate
				implementation of the Plan;
								(D)the resource
				protection and interpretation strategies in the Plan would adequately protect,
				enhance, and interpret the cultural, historic, natural, and scenic resources of
				the Heritage Area;
								(E)the Plan would
				adversely affect any activities authorized on Federal land under public land
				laws or land use plans;
								(F)the Alliance has
				demonstrated financial capability, in partnership with others, to carry out the
				Plan;
								(G)the Secretary has
				received adequate assurances from the appropriate State and local officials,
				the support of which is needed to ensure the effective implementation of the
				State and local aspects of the Plan; and
								(H)the Plan
				demonstrates partnerships among the Alliance, Federal, State, and local
				governments, regional planning organizations, nonprofit organizations, or
				private-sector parties for implementation of the Plan.
								(3)Action following
				disapprovalIf the Secretary disapproves the Plan under paragraph
				(1), the Secretary shall—
								(A)advise the
				Alliance in writing of the reasons for the disapproval;
								(B)make
				recommendations for revisions to the Plan; and
								(C)not later than 180
				days after the date of receipt of a proposed revision to the Plan, approve or
				disapprove the proposed revision.
								(4)Amendments
								(A)In
				generalThe Secretary shall review and approve or disapprove each
				amendment to the Plan that the Secretary determines may substantially alter the
				purposes of the Heritage Area.
								(B)Use of
				fundsFunds made available under this Act shall not be expended
				by the management entity to implement an amendment described in subparagraph
				(A) until the Secretary approves the
				amendment.
								.
			(b)Conforming
			 AmendmentsThe Cache La Poudre River Corridor Act (16 U.S.C. 461
			 note; Public Law 104–323) is amended by redesignating sections 110, 111, 112,
			 and 113 as sections 106, 107, 108, and 109, respectively.
			5.Duties and
			 authorities of the secretary of the interiorSection 106 of the Cache La Poudre River
			 Corridor Act (16 U.S.C. 461 note; Public Law 104–323) (as redesignated by
			 section 4(b)) is amended—
			(1)by striking the
			 heading and inserting the following:
				
					106.Duties and
				authorities of the
				secretary
					;
			(2)by striking
			 subsections (a) and (c);
			(3)by redesignating
			 subsection (b) as subsection (a);
			(4)in subsection (a)
			 (as redesignated by paragraph (2))—
				(A)by striking
			 Commission each place it appears and inserting
			 Alliance; and
				(B)by striking
			 section 108 and inserting section 105; and
				(5)by adding at the
			 end the following:
				
					(b)Cooperative
				agreements
						(1)In
				generalThe Secretary may enter into cooperative agreements with
				the Alliance for the purpose of carrying out the Plan.
						(2)RequirementsAny
				cooperative agreement shall, at a minimum, establish procedures for providing
				notice to the Alliance of any action that may affect the implementation of the
				Plan.
						.
			6.Other federal
			 entitiesSection 107 of the
			 Cache La Poudre River Corridor Act (16 U.S.C. 461 note; Public Law 104–323) (as
			 redesignated by section 4(b)) is amended—
			(1)in subsection (a),
			 by striking section 112 and inserting section
			 108;
			(2)by striking
			 Corridor each place it appears and inserting Heritage
			 Area;
			(3)by striking
			 Commission each place it appears and inserting
			 Alliance; and
			(4)by striking
			 Cache La Poudre each place it appears and inserting Cache
			 la Poudre.
			7.Effect on
			 environmental and other standards, restrictions, and savings
			 provisionsSection 108 of the
			 Cache La Poudre River Corridor Act (16 U.S.C. 461 note; Public Law 104–323) (as
			 redesignated by section 4(b)) is amended—
			(1)by striking
			 subsections (c) and (d) and inserting the following:
				
					(c)Preservation,
				conservation, and promotion of private propertyNo private
				property shall be preserved, conserved, or promoted under the Plan
				until—
						(1)the Alliance
				notifies the owner of the private property in writing; and
						(2)the owner of the
				private property provides to the management entity written consent for the
				preservation, conservation, or promotion.
						(d)Savings
				provisionNothing in this Act—
						(1)diminishes,
				enlarges, or modifies a right of a Federal agency, State agency, or political
				subdivision of the State—
							(A)to exercise civil
				and criminal jurisdiction within the Heritage Area; or
							(B)to tax persons,
				corporations, franchises, or property, including minerals and other interests
				in or on land or water within the urban portions of the Heritage Area;
							(2)authorizes the
				regulation of private land in the Heritage Area;
						(3)authorizes the
				imposition of any mandatory streamflow requirements in the Heritage
				Area;
						(4)creates an express
				or implied Federal reserved water right;
						(5)imposes any
				Federal water quality standard within or upstream of the Heritage Area that is
				more restrictive than would be applicable had the Heritage Area not been
				established; or
						(6)prevents the State
				of Colorado from acquiring an instream flow through the Heritage Area under the
				terms, conditions, and limitations of State law to assist in protecting the
				natural environment to the extent and for the purposes authorized by State
				law.
						;
			(2)by striking
			 Corridor each place it appears and inserting Heritage
			 Area; and
			(3)by striking
			 Commission each place it appears and inserting
			 Alliance.
			8.Private property
			 protectionsThe Cache La
			 Poudre River Corridor Act (16 U.S.C. 461 note; Public Law 104–323) is amended
			 by inserting after section 108 (as redesignated by section 4(b)) the
			 following:
			
				109.Private
				property protection
					(a)Access to
				private propertyNothing in this Act—
						(1)requires any
				private property owner to allow public access (including Federal, State, or
				local government access) to the private property; or
						(2)modifies any
				provision of Federal, State, or local law with regard to public access to or
				use of private property.
						(b)LiabilityDesignation
				of the Heritage Area does not create any liability, or have any effect on any
				liability under any other law, of any private property owner with respect to
				any persons injured on the private property.
					(c)Recognition of
				authority to control land useNothing in this Act modifies the
				authority of the Federal Government or State or local governments to regulate
				land use.
					(d)Participation of
				private property owners in heritage areaNothing in this Act
				requires the owner of any private property located within the boundaries of the
				Heritage Area to participate in or be associated with the Heritage Area.
					(e)Effect of
				establishment
						(1)In
				generalThe boundaries designated for the Heritage Area represent
				the area within which Federal funds made available under section 110 may be
				expended.
						(2)Regulatory
				authorityThe establishment of the Heritage Area and the
				boundaries of the Heritage Area does not provide any regulatory authority not
				in existence on the date of enactment of this subsection on land use within the
				Heritage Area or the viewshed by the Secretary, the National Park Service, or
				the
				Alliance.
						.
		9.Authorization of
			 appropriationsSection 109 of
			 the Cache La Poudre River Corridor Act (16 U.S.C. 461 note; Public Law 104–323)
			 (as redesignated by section 4(b)) is amended to read as follows:
			
				110.Authorization
				of appropriations
					(a)In
				generalThere are authorized to be appropriated to carry out this
				Act—
						(1)not more than
				$100,000 for any fiscal year, to remain available until expended; and
						(2)not more than a
				total of $1,000,000.
						(b)Matching
				funds
						(1)In
				generalAs a condition of providing a grant under this Act to the
				Alliance, the Secretary shall require that the Alliance provide matching funds
				equal to the amount of the grant.
						(2)FormMatching
				funds—
							(A)shall be from
				non-Federal sources; and
							(B)may be made in the
				form of in-kind contributions of goods or services fairly valued.
							(c)Administrative
				expensesNot more than 5 percent of the funds made available
				under subsection (a) for a fiscal year may be used by the Secretary for
				technical assistance, oversight, and administrative
				purposes.
					.
		10.Termination of
			 authority; references in lawThe Cache La Poudre River Corridor Act (16
			 U.S.C. 461 note; Public Law 104–323) is amended by adding at the end the
			 following:
			
				111.References
					(a)Federal laws and
				documentsAny reference in any law (other than this Act),
				regulation, document, record, map, or other paper of the United States to
				Cache La Poudre River Corridor or Cache La Poudre
				Corridor shall be considered to be a reference to the Cache la
				Poudre River National Heritage Area.
					(b)Other signs and
				noticesAny directional or official sign or notice relating to
				Cache La Poudre River Corridor or Cache La Poudre
				Corridor shall be considered to be a reference to the Cache la
				Poudre River National Heritage Area.
					112.Termination of
				authorityThe authority of the
				Secretary to provide financial assistance to the Alliance (excluding technical
				assistance and administrative oversight) under this Act shall terminate 10
				years after the date of enactment of the Cache la Poudre River National
				Heritage Area Technical Amendments Act of
				2007.
				.
		
	
		1.Short titleThis Act may be cited as the
			 Cache La Poudre River National
			 Heritage Area Act of 2008.
		2.DefinitionsIn this Act:
			(1)Heritage
			 AreaThe term Heritage Area means the Cache La
			 Poudre River National Heritage Area established by section 3(a).
			(2)Local coordinating
			 entityThe term local coordinating entity means the
			 Poudre Heritage Alliance, the local coordinating entity for the Heritage Area
			 designated by section 3(d).
			(3)Management
			 planThe term management plan means the management
			 plan for the Heritage Area required under section 5(a).
			(4)MapThe
			 term map means the map entitled Cache La Poudre River
			 National Heritage Area, numbered 960/80,003, and dated April,
			 2004.
			(5)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(6)StateThe
			 term State means the State of Colorado.
			3.Cache la poudre river
			 national heritage area
			(a)EstablishmentThere
			 is established in the State the Cache La Poudre River National Heritage
			 Area.
			(b)BoundariesThe
			 Heritage Area shall consist of the area depicted on the map.
			(c)MapThe
			 map shall be on file and available for public inspection in the appropriate
			 offices of—
				(1)the National Park
			 Service; and
				(2)the local coordinating
			 entity.
				(d)Local coordinating
			 entityThe local coordinating entity for the Heritage Area shall
			 be the Poudre Heritage Alliance, a nonprofit organization incorporated in the
			 State.
			4.Administration
			(a)AuthoritiesTo
			 carry out the management plan, the Secretary, acting through the local
			 coordinating entity, may use amounts made available under this Act—
				(1)to make grants to the
			 State (including any political subdivision of the State), nonprofit
			 organizations, and other individuals;
				(2)to enter into cooperative
			 agreements with, or provide technical assistance to, the State (including any
			 political subdivision of the State), nonprofit organizations, and other
			 interested parties;
				(3)to hire and compensate
			 staff, which shall include individuals with expertise in natural, cultural, and
			 historical resource protection, and heritage programming;
				(4)to obtain funds or
			 services from any source, including funds or services that are provided under
			 any other Federal law or program;
				(5)to enter into contracts
			 for goods or services; and
				(6)to serve as a catalyst
			 for any other activity that—
					(A)furthers the purposes and
			 goals of the Heritage Area; and
					(B)is consistent with the
			 approved management plan.
					(b)DutiesThe
			 local coordinating entity shall—
				(1)in accordance with
			 section 5, prepare and submit to the Secretary a management plan for the
			 Heritage Area;
				(2)assist units of local
			 government, regional planning organizations, and nonprofit organizations in
			 carrying out the approved management plan by—
					(A)carrying out programs and
			 projects that recognize, protect, and enhance important resource values located
			 in the Heritage Area;
					(B)establishing and
			 maintaining interpretive exhibits and programs in the Heritage Area;
					(C)developing recreational
			 and educational opportunities in the Heritage Area;
					(D)increasing public
			 awareness of, and appreciation for, the natural, historical, scenic, and
			 cultural resources of the Heritage Area;
					(E)protecting and restoring
			 historic sites and buildings in the Heritage Area that are consistent with
			 Heritage Area themes;
					(F)ensuring that clear,
			 consistent, and appropriate signs identifying points of public access, and
			 sites of interest, are posted throughout the Heritage Area; and
					(G)promoting a wide range of
			 partnerships among governments, organizations, and individuals to further the
			 Heritage Area;
					(3)consider the interests of
			 diverse units of government, businesses, organizations, and individuals in the
			 Heritage Area in the preparation and implementation of the management
			 plan;
				(4)conduct meetings open to
			 the public at least semiannually regarding the development and implementation
			 of the management plan;
				(5)for any year for which
			 Federal funds have been received under this Act—
					(A)submit an annual report
			 to the Secretary that describes the activities, expenses, and income of the
			 local coordinating entity (including grants to any other entities during the
			 year that the report is made);
					(B)make available to the
			 Secretary for audit all records relating to the expenditure of the funds and
			 any matching funds; and
					(C)require, with respect to
			 all agreements authorizing expenditure of Federal funds by other organizations,
			 that the organizations receiving the funds make available to the Secretary for
			 audit all records concerning the expenditure of the funds; and
					(6)encourage by appropriate
			 means economic viability that is consistent with the Heritage Area.
				(c)Prohibition on the
			 acquisition of real propertyThe local coordinating entity shall
			 not use Federal funds made available under this Act to acquire real property or
			 any interest in real property.
			5.Management plan
			(a)In
			 generalNot later than 3 years after the date of enactment of
			 this Act, the local coordinating entity shall submit to the Secretary for
			 approval a proposed management plan for the Heritage Area.
			(b)RequirementsThe
			 management plan shall—
				(1)incorporate an integrated
			 and cooperative approach for the protection, enhancement, and interpretation of
			 the natural, cultural, historic, scenic, educational, and recreational
			 resources of the Heritage Area;
				(2)take into consideration
			 State and local plans;
				(3)include—
					(A)an inventory of the
			 resources located in the Heritage Area;
					(B)comprehensive policies,
			 strategies, and recommendations for conservation, funding, management, and
			 development of the Heritage Area;
					(C)a description of actions
			 that governments, private organizations, and individuals have agreed to take to
			 protect the natural, cultural, historic, scenic, educational, and recreational
			 resources of the Heritage Area;
					(D)a program of
			 implementation for the management plan by the local coordinating entity that
			 includes a description of—
						(i)actions to facilitate
			 ongoing collaboration among partners to promote plans for resource protection,
			 restoration, and construction; and
						(ii)specific commitments for
			 implementation that have been made by the local coordinating entity or any
			 government, organization, or individual for the first 5 years of
			 operation;
						(E)the identification of
			 sources of funding for carrying out the management plan;
					(F)analysis and
			 recommendations for means by which local, State, and Federal programs,
			 including the role of the National Park Service in the Heritage Area, may best
			 be coordinated to carry out this Act; and
					(G)an interpretive plan for
			 the Heritage Area; and
					(4)recommend policies and
			 strategies for resource management that consider and detail the application of
			 appropriate land and water management techniques, including the development of
			 intergovernmental and interagency cooperative agreements to protect the
			 natural, cultural, historic, scenic, educational, and recreational resources of
			 the Heritage Area.
				(c)DeadlineIf
			 a proposed management plan is not submitted to the Secretary by the date that
			 is 3 years after the date of enactment of this Act, the local coordinating
			 entity shall be ineligible to receive additional funding under this Act until
			 the date on which the Secretary approves a management plan.
			(d)Approval or disapproval
			 of management plan
				(1)In
			 generalNot later than 180 days after the date of receipt of the
			 management plan under subsection (a), the Secretary, in consultation with the
			 State, shall approve or disapprove the management plan.
				(2)Criteria for
			 approvalIn determining whether to approve the management plan,
			 the Secretary shall consider whether—
					(A)the local coordinating
			 entity is representative of the diverse interests of the Heritage Area,
			 including governments, natural and historic resource protection organizations,
			 educational institutions, businesses, and recreational organizations;
					(B)the local coordinating
			 entity has afforded adequate opportunity, including public hearings, for public
			 and governmental involvement in the preparation of the management plan;
			 and
					(C)the resource protection
			 and interpretation strategies contained in the management plan, if implemented,
			 would adequately protect the natural, cultural, historic, scenic, educational,
			 and recreational resources of the Heritage Area.
					(3)Action following
			 disapprovalIf the Secretary disapproves the management plan
			 under paragraph (1), the Secretary shall—
					(A)advise the local
			 coordinating entity in writing of the reasons for the disapproval;
					(B)make recommendations for
			 revisions to the management plan; and
					(C)not later than 180 days
			 after the date of receipt of any proposed revision of the management plan from
			 the local coordinating entity, approve or disapprove the proposed
			 revision.
					(4)Amendments
					(A)In
			 generalThe Secretary shall approve or disapprove each amendment
			 to the management plan that the Secretary determines would make a substantial
			 change to the management plan.
					(B)Use of
			 fundsThe local coordinating entity shall not use Federal funds
			 authorized to be appropriated by this Act to carry out any amendments to the
			 management plan until the Secretary has approved the amendments.
					6.Relationship to other
			 Federal agencies
			(a)In
			 generalNothing in this Act affects the authority of a Federal
			 agency to provide technical or financial assistance under any other law
			 (including regulations).
			(b)Consultation and
			 coordinationTo the maximum extent practicable, the head of any
			 Federal agency planning to conduct activities that may have an impact on the
			 Heritage Area is encouraged to consult and coordinate the activities with the
			 Secretary and the local coordinating entity.
			(c)Other Federal
			 agenciesNothing in this Act—
				(1)modifies, alters, or
			 amends any law (including any regulation) authorizing a Federal agency to
			 manage Federal land under the jurisdiction of the Federal agency;
				(2)limits the discretion of
			 a Federal land manager to implement an approved land use plan within the
			 boundaries of the Heritage Area; or
				(3)modifies, alters, or
			 amends any authorized use of Federal land under the jurisdiction of a Federal
			 agency.
				7.Private property and
			 regulatory protectionsNothing
			 in this Act—
			(1)abridges the rights of
			 any public or private property owner, including the right to refrain from
			 participating in any plan, project, program, or activity conducted within the
			 Heritage Area;
			(2)requires any property
			 owner—
				(A)to permit public access
			 (including access by Federal, State, or local agencies) to the property of the
			 property owner; or
				(B)to modify public access
			 or use of property of the property owner under any other Federal, State, or
			 local law;
				(3)alters any duly adopted
			 land use regulation, approved land use plan, or other regulatory authority of
			 any Federal, State, or local agency;
			(4)conveys any land use or
			 other regulatory authority to the local coordinating entity;
			(5)authorizes or implies the
			 reservation or appropriation of water or water rights;
			(6)diminishes the authority
			 of the State to manage fish and wildlife, including the regulation of fishing
			 and hunting within the Heritage Area; or
			(7)creates any liability, or
			 affects any liability under any other law (including regulations), of any
			 private property owner with respect to any individual injured on the private
			 property.
			8.Evaluation;
			 report
			(a)In
			 generalNot later than 3 years before the date on which authority
			 for Federal funding terminates for the Heritage Area, the Secretary
			 shall—
				(1)conduct an evaluation of
			 the accomplishments of the Heritage Area; and
				(2)prepare a report in
			 accordance with subsection (c).
				(b)EvaluationAn
			 evaluation conducted under subsection (a)(1) shall—
				(1)assess the progress of
			 the local coordinating entity with respect to—
					(A)accomplishing the
			 purposes of this Act for the Heritage Area; and
					(B)achieving the goals and
			 objectives of the approved management plan for the Heritage Area;
					(2)analyze the Federal,
			 State, local, and private investments in the Heritage Area to determine the
			 leverage and impact of the investments; and
				(3)review the management
			 structure, partnership relationships, and funding of the Heritage Area to
			 identify the critical components for sustainability of the Heritage
			 Area.
				(c)Report
				(1)In
			 generalBased on the evaluation conducted under subsection
			 (a)(1), the Secretary shall prepare a report that includes recommendations for
			 the future role of the National Park Service, if any, with respect to the
			 Heritage Area.
				(2)Required
			 analysisIf the report prepared under paragraph (1) recommends
			 that Federal funding for the Heritage Area be reauthorized, the report shall
			 include an analysis of—
					(A)ways in which Federal
			 funding for the Heritage Area may be reduced or eliminated; and
					(B)the appropriate time
			 period necessary to achieve the recommended reduction or elimination.
					(3)Submission to
			 CongressOn completion of the report, the Secretary shall submit
			 the report to—
					(A)the Committee on Energy
			 and Natural Resources of the Senate; and
					(B)the Committee on Natural
			 Resources of the House of Representatives.
					9.Funding
			(a)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this Act $10,000,000, of which not more than $1,000,000 may be made
			 available for any fiscal year.
			(b)Cost-sharing
			 requirementThe Federal share of the cost of any activity carried
			 out using any assistance made available under this Act shall be 50
			 percent.
			10.Termination of
			 authorityThe authority of the
			 Secretary to provide assistance under this Act terminates on the date that is
			 15 years after the date of enactment of this Act.
		11.Conforming
			 amendmentThe Cache La Poudre
			 River Corridor Act (16 U.S.C. 461 note; Public Law 104–323) is repealed.
		Amend the title so as to read:
	 To establish the Cache La Poudre River National Heritage Area, and for
	 other purposes..
	
		April 10, 2008
		Reported with an amendment and an amendment to the
		  title
	
